 



Exhibit 10.9
     COMMON STOCK OPTIONS AGREEMENT dated as of [       ] between ACG HOLDINGS,
INC., a Delaware corporation (the “Company”), and the other party signatory
hereto (the “Participant”).
     WHEREAS, the Participant is currently an officer or key employee of the
Company or one of its Subsidiaries and, pursuant to the Company’s Common Stock
Option Plan (the “Common Plan”) and upon the terms and subject to the conditions
hereinafter set forth, the Company desires to provide the Participant with an
incentive to remain in its employ or the employ of one of its Subsidiaries and
to increase his interest in the success of the Company by granting to the
Participant nonqualified stock options (the “Options”) to purchase shares of
Common Stock, par value $0.01, of the Company (the “Common Stock”);
     NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:
     SECTION 1. Definitions; Incorporation of Common Plan Terms. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Common Plan, a copy of which is attached hereto. This Agreement, the Options
and the shares of Common Stock issued pursuant to the exercise of Options (the
“Option Shares”) shall be subject to the Common Plan, the terms of which are
hereby incorporated herein by reference, and in the event of any conflict or
inconsistency between the Common Plan and the Agreement, the Common Plan shall
govern. The Participant acknowledges that he has received and reviewed a copy of
the Common Plan. The Date of Grant with respect to the Options shall be the date
specified at the foot of the signature page hereof.
     SECTION 2. Stockholders’ Agreement; Certain Restrictions. In accordance
with Section 7 of the Common Plan, the Participant and the Company hereby
confirm that, effective as of the date hereof, the Participant shall, for
purpose of the Stockholders’ Agreement, be deemed to be a “Stockholder” with
respect to the Options and the Option Shares and the Participant agrees to be
bound by all the terms of the Stockholders’ Agreement applicable to such a
Stockholder. None of the Option Shares may be sold, transferred, assigned,
pledged, or otherwise encumbered or disposed of to any third party other than
the Company except as provided in the Stockholders’ Agreement. None of the
Options may be sold, transferred, assigned, pledged, or otherwise encumbered or
disposed of, except by will or the laws of descent and distribution. During the
Participant’s lifetime, an Option shall be exercisable only by the Participant.
Each Permitted Transferee (other than the Company) of any Option or Option Share
shall, as a condition to the transfer thereof, execute an agreement pursuant to
which it shall become a party to the Stockholders’ Agreement and the Agreement.

 



--------------------------------------------------------------------------------



 



     SECTION 3. Grant of Options. Subject to the terms and conditions contained
herein and in the Common Plan, the Company hereby grants to the Participant,
effective as of the Date of Grant, the number of Options specified at the foot
of the signature page hereof. Each such Option shall entitle the Participant to
purchase, upon payment of the Option Price specified at the foot of the
signature page hereof, one share of Common Stock. The Options shall be
exercisable as hereinafter provided.
     SECTION 4. Terms and Conditions of Options. The Options evidenced hereby
are subject to the following terms and conditions:
     (a) Vesting. 25% of the Participant’s Options shall vest and become
exercisable as of each of the first four anniversaries of the Date of Grant. In
the event of a termination of the Participant’s employment by reason of death or
Permanent Disability, the Participant’s Options shall become 50% vested if such
Options were less than 50% vested at the time of such termination. All Options
shall immediately vest upon (i) the closing of a sale of Common Stock pursuant
to Section 3.08 of the Stockholders’ Agreement (and the Participant shall be
considered to be an “Other Stockholder” for purposes of such Section 3.08) and
(ii) a sale by the Company of all or substantially all of its assets to a third
party that is not an Affiliate of the Company.
     (b) Option Period. The Options shall not be exercisable following the tenth
anniversary of the Date of Grant, and shall be subject to earlier termination as
provided herein and in the Common Plan. Upon termination of the Participant’s
employment with the Company or any of its Subsidiaries (including upon the
Participant’s death, Permanent Disability or Retirement, but not including a
termination, on or prior to December 31, 2001, of the Participants employment by
the Company or any of its Subsidiaries for Cause or by the Participant other
than for Good Reason), the Participant (or, in the case of the Participant’s
death, his Beneficiary) may exercise any Vested Option in accordance with, and
subject to the terms and conditions of, Section 8(a)(iv) of the Common Plan.
Upon termination of the Participant’s employment for any reason, all Options
which have not theretofore vested (and which do not vest by reason of such
termination of employment) shall be forfeited and canceled without any payment
therefor.
     (c) Notice of Exercise. Subject to Sections 4(d), 4(g) and 6(b) hereof, the
Participant may exercise any or all of the Options (to the extent vested and not
forfeited) by giving written notice to the Committee. The date of exercise of an
Option shall be the later of (i) the date on which the Committee receives such
written notice or (ii) the date on which the conditions provided in
Sections 4(d), 4(g) and 6(b) hereof are satisfied.

2



--------------------------------------------------------------------------------



 



     (d) Payment. Prior to the issuance of a Legended Certificate pursuant to
Section 4(h) hereof evidencing Option Shares, the Participant shall have paid to
the Company the Option Price of all Option Shares purchased pursuant to exercise
of such Options in cash or, with the consent of the Board of Directors (which
consent shall be granted in the sole discretion of the Board of Directors), in
shares of Common Stock already owned by the Participant (valued at their
Applicable Value) or any combination of cash and such shares.
     (e) Stockholder Rights. The Participant shall have no rights as a
stockholder with respect to any Option Shares until a certificate or
certificates evidencing such shares shall have been issued to the Participant,
and, except as provided in Section 11 of the Common Plan, no adjustment shall be
made for dividends or distributions or other rights in respect of any share for
which the record date is prior to the date upon which the Participant shall
become the holder of the record thereof.
     (f) Dividends and Distributions. Any shares of Common Stock or other
securities of the Company received by the Participant as a result of a stock
distribution to holders of Option Shares or as a stock dividend on Option Shares
shall be subject to the same restrictions as such Options Shares, and all
reference to Option Shares hereunder shall be deemed to include such shares of
Common Stock or other securities.
     (g) Limitation on Exercise. The Options shall not be exercisable unless the
offer and sale of the shares of Common Stock subject thereto have been
registered under the 1933 Act and qualified under applicable state “blue sky”
laws, or the Company has determined that an exemption from registration under
the 1933 Act and from qualification under such state “blue sky” laws is
available. The Company may require, as a condition to the exercise of an Option,
that the Participant make certain representations and warranties as to the
Participant’s investment intent with respect to the Option Shares.
     (h) Issuance of Certificates. As soon as practicable following the exercise
of any Options, a Legended Certificate evidencing the number of shares of Common
Stock issued in connection with such exercise shall be issued in the name of the
Participant.
     (i) Determination of Fair Market Value. If, in connection with the exercise
by the Company of its Call Right under Section 9 of the Common Plan, the
Participant reasonably believes that the Board of Directors’ determination of
Fair Market Value (if applicable) is not reasonable, then the Participant may
challenge the Board of Directors’ determination of such Fair Market Value by
giving written notice to the Board of Directors no later than 10 business days
after receipt of notice of the purchase price which the

3



--------------------------------------------------------------------------------



 



Company intends to pay upon exercise of its Call Right. In such event, the
Company shall engage at its own expense an appraisal or investment banking firm
that is independent of the Company and its Affiliates to determine the Fair
Market Value of the Common Stock for purposes of determining the purchase price
to be paid by the Company; provided, however, that if such a determination has
been made by such an appraisal or investment banking firm less than one year
prior to the date as of which the Fair Market Value of the Common Stock is to be
determined, the Company shall not be required to engage any such firm and may,
in its discretion, instead rely upon such earlier valuation. Any such appraisal
or investment banking firm engaged by the Company shall be selected by the Board
of Directors and shall be reasonably satisfactory to the Participant. The
purchase price determined by such independent appraisal or investment banking
firm shall be conclusive and binding on the parties. Anything in Section 10(a)
of the Common Plan or this Agreement to the contrary notwithstanding, if such an
independent appraisal or investment banking firm is appointed, no payment shall
be made in respect of the Company’s repurchase of Vested Options or Option
Shares pending the determination of the purchase price by such firm, and payment
of such purchase price shall instead be made no later than the tenth business
day following receipt by the Company of the report of such firm establishing
such purchase price. If there has been an independent appraisal or determination
of Fair Market Value by an independent appraisal or investment banking firm
within the past one year and the Fair Market Value so determined by the
independent appraisal or investment banking firm exceeds the earlier Fair Market
Value so determined by 10%, the costs of such firm shall be for the account of
the Company; in all other cases, the costs of such firm shall be shared equally
by the Company and the Participant, and the Company shall have the right to
withhold such costs from any payment it makes in respect of its repurchase of
Vested Options or Option Shares from the Participant.
     (j) Financial Capability; Legal Limitations. Anything in the Common Plan or
this Agreement to the contrary notwithstanding, to the extent that (i) the
limitations or restrictions applicable to the Company or any of its Subsidiaries
under the laws of the State of Delaware, the restrictions or limitations
contained in the Company’s Certificate of Incorporation or any other applicable
law, rule or regulation or under the terms of any indebtedness for borrowed
money of the Company or any of its Subsidiaries prohibit the Company from making
any payment required under the Common Plan or this Agreement with respect to an
Option or Option Share or (ii) the Board of Directors shall determine in good
faith that the Company is not financially capable of making any such payment,
then the Company shall not be obligated to make such payment at such time, and
shall have the right to defer such payment until the Board of Directors
reasonably determines that such

4



--------------------------------------------------------------------------------



 



limitations and restrictions no longer restrict the Company from making such
deferred payment. Any amounts the payment of which is so deferred shall bear
interest, compounded annually and calculated at a rate equal to the T-Bill Rate
plus 50 basis points per annum from the closing date for the repurchase of the
Participant’s Options and Option Shares and shall be paid (with interest)
promptly after, and to the extent that, the Board of Directors determines that
the limitations and restrictions referred to in the first sentence of this
Section 4(j) no longer restrict such payment. Notwithstanding a deferral of
payment in accordance with this Section 4(j) for Vested Options or Option Shares
in respect of which the Company shall have exercised its Call Right, the closing
of any exercise of such Call Right shall take place as provided in Section 10(a)
of the Common Plan, and the right of the Participant and his Permitted
Transferees in respect of the Vested Options and Option Shares (other than the
right to receive payment of amounts deferred and interest thereon in accordance
with this Section 4(j) shall terminate as of such closing.
     SECTION 5. Representations and Warranties. The Participant is aware of and
familiar with the restrictions imposed on the transfer of any Options or Option
Shares, including, without limitation, the restrictions contained in the
Stockholders’ Agreement. The Participant represents that this Agreement has been
duly executed and delivered by the Participant and constitutes a legal, valid
and binding agreement of the Participant, enforceable against the Participant in
accordance with its terms, except as limited by an applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and by general principles of equity.
     SECTION 6. Miscellaneous.
     (a) No rights to Grants or Continued Employment. The Participant shall not
have any claim or right to receive grants of Options under the Common Plan.
Neither the Common Plan nor this Agreement nor any action taken or omitted to be
taken hereunder or thereunder shall be deemed to create or confer on the
Participant any right to be retained in the employ of the Company or any
Subsidiary or other Affiliate thereof, or to interfere with or to limit in any
way the right of the Company or any Subsidiary or other Affiliate thereof to
terminate the employment of the Participant at any time.
     (b) Tax Withholding. The Company and its Subsidiaries shall have the right
to require the Participant to remit to the Company, prior to the delivery of any
certificates evidencing shares of Common Stock pursuant to an Option, any amount
sufficient to satisfy any Federal, state or local tax withholding requirements.
Prior to the Company’s determination of such withholding liability, the
Participant may make an irrevocable election to satisfy, in whole or in part,
such obligation to remit taxes by directing the Company to withhold shares of
Common Stock that would otherwise be received by the Participant. Such

5



--------------------------------------------------------------------------------



 



election may be denied by the Committee in its discretion, or may be made
subject to certain conditions specified by the Committee, including, without
limitation, condition intended to avoid the imposition of liability against the
Participant under Section 16(b) of the 1934 Act. The Company and its
Subsidiaries shall also have the right to deduct from all cash payments made
pursuant to the Common Plan or this Agreement any Federal, state or local taxes
required to be withheld with respect to such payments.
     (c) No Restriction on Right of Company to Effect Corporate Changes. Neither
the Common Plan nor this Agreement shall affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the capital structure or
business of the Company, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of the assets or business of the
Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.
     (d) 1934 Act. Notwithstanding anything contained in the Common Plan or this
Agreement to the contrary, if the consummation of any transaction under the
Common Plan or this Agreement would result in the possible imposition of
liability to the Participant pursuant to Section 16(b) of the 1934 Act, the
Committee shall have the right, in its sole discretion, but shall not be
obligated, to defer such transaction to the extent necessary to avoid such
liability, but in no event for a period in excess of 180 days.
     SECTION 7. Survival; Assignment.
     (a) All agreements, representations and warranties made herein and in any
certificates delivered pursuant hereto shall survive the issuance to the
Participant of the Options and the Option Shares and, notwithstanding any
investigation heretofore or hereafter made by the Participant or the Company or
on the Participant’s or the Company’s behalf, shall continue in full force and
effect. Without the prior written consent of the Company, the Participant may
not assign any of his rights hereunder except by will or the laws of descent and
distribution. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the heirs and permitted successors
and assigns of such party; and all agreements herein by or on behalf of the
Company, or by or on behalf of the Participant, shall bind and inure to the
benefit of the heirs and permitted successors and

6



--------------------------------------------------------------------------------



 



assigns of such parties hereto. The Participant agrees to cause any future
spouse of his or hers to deliver to the Company a consent in the form of the
consent set forth at the foot hereof validly executed by such spouse promptly
after any such spouse becomes his or her spouse.
     (b) The Company shall have the right to assign to any of its Affiliates any
of its rights, or to delegate to any of its Affiliates any of its obligations,
under this Agreement.
     SECTION 8. Certain Remedies. Without intending to limit the remedies
available to the Company, the Participant agrees that damages at law will be an
insufficient remedy in the event the Participant violates the terms of this
Agreement. The Participant agrees that the Company may apply for and have
injunctive or other equitable relief in any court of competent jurisdiction to
restrain the breach or threatened breach of, or otherwise specifically to
enforce, any of the provisions hereof.
     SECTION 9. Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or sent by certified
or registered mail, return receipt requested, postage prepaid, addressed, if to
the Participant, to his attention at the mailing address set forth at the foot
of this Agreement (or to such other address as the Participant shall have
specified to the Company in writing) and, if to the Company, to it at 100
Winners Circle, Suite 300, Brentwood, Tennessee 37027, Telecopy No.:
(615) 377-0348, Attention: Patrick W. Kellick, Senior Vice President, Chief
Financial Officer and Secretary, with a copy to Metalmark Capital LLC, 1177
Avenue of the Americas, 40th Floor, New York, New York 10036, Telecopy No.:
(212) 823-1917, Attention: Eric Fry. All such notices shall be conclusively
deemed to be received and shall be effective, if sent by hand delivery, upon
receipt, or if sent by registered or certified mail, on the fifth day after the
day on which such notice is mailed.
     SECTION 10. Waiver. The waiver by either party of compliance with any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any other provision of this Agreement, or of any subsequent
breach by such party of a provision of this Agreement.
     SECTION 11. Beneficiary Designation. The Participant may designate a
Beneficiary or Beneficiaries to receive payments pursuant to this Agreement upon
the Participant’s death. Beneficiaries may be designated only by a written
election with the Committee in a form satisfactory to the Committee, executed by
the Participant. A Participant shall have the right to change the designated
Beneficiaries from time to time by filing a new election form complying with the
requirements of this Section 11 with the Committee. If no Beneficiary is so
designated by the Participant or if no Beneficiary is living at the time a
payment is due under this Agreement, payments shall be made to the estate of the
Participant.

7



--------------------------------------------------------------------------------



 



SECTION 12. Entire Agreement; Governing Law. This Agreement and the other
related agreements expressly referred to herein set forth the entire agreement
and understanding between the parties hereto and supersede all prior agreements
and understandings relating to the subject matter hereof. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
agreement. The headings of sections and subsections herein are included solely
for convenience of reference and shall not affect the meaning of any of the
provisions of this Agreement. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Participant has executed this Agreement, both as
of the day and year first above written.

           
ACG HOLDINGS, INC.
      By:           Stephen M. Dyott        Chief Executive Officer     

            PARTICIPANT:
      By:           [                      ]             

     
Number of Options:
  [            ]
 
   
Option Price:
  $[            ]
 
   
Date of Grant:
  [                      ]

8



--------------------------------------------------------------------------------



 



Consent of Spouse
     The undersigned, as the spouse of the Participant who is the signatory to
the foregoing Agreement, (a) hereby consents to, confirms and ratifies any sale
or transfer by such Participant of any Options or Option Shares contemplated by
the foregoing Agreement and for purposes of any community property laws and all
other laws conveys all of his or her right, title and interest in and to such
Options or Option Shares to the purchaser or transferee of such Options or
Option Shares, and (b) agrees to be bound by all of the Participant’s
obligations under the foregoing Agreement.

         
 
  By:    
 
       
 
       
 
  Date:    
 
       

 